Case 9:18-cv-80176-BB Document 613 Entered on FLSD Docket 09/03/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC,

           plaintiffs,
  v.                                                                 Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                             JOINT MOTION TO EXTEND CERTAIN
                         PRE-TRIAL DEADLINES AND RESET THE TRIAL

           In light of Administrative Order 2020-53, the parties jointly request that the Court extend certain

  remaining pre-trial deadlines and reset the trial to January 4, 2020.

           The parties respectfully request the Court to reset the following pre-trial deadlines set

  forth in this Court’s orders Scheduling Trial and Order of Instructions before Calendar Call, ECF

  No. [605 and 607, respectively] as follows:

       •   Proposed Verdict Form;                            December 21;

       •   Proposed Voir Dire Questions:                     December 21;

       •   Exhibit Lists/Objections, etc.:                   December 21;

       •   Demonstrative and Summary Exhibits:               December 28;

       •   Court Calendar Call:                              as set by the Court.

           The parties propose these extended deadlines so that each fall in advance of the new

  proposed trial date on the same schedule as the Court provided in the Trial Order.

           If the above pre-trial filings are keyed into the January 4, 2020 jury trial calendar, the

  parties will use this additional time to work on a targeted joint presentation of the exhibits and
Case 9:18-cv-80176-BB Document 613 Entered on FLSD Docket 09/03/2020 Page 2 of 3



  objections, with the hope of reducing the number of disputes requiring judicial resolution. Using

  the proposed deadlines to make streamlined, focused decisions will conserve judicial and party

  resources and lead to a better, and better considered, presentation of each side’s position at trial.

  The parties expect to meet the current September 29, 2020 deadline for the submission of the

  following: jury instructions, list of stipulated facts, and joint pre-trial stipulation. For all these

  reasons, the parties respectfully request that the Court enter a pre-trial order in the form attached.

                                   S.D. FLA. L.R. 7.1 CERTIFICATION
          Pursuant to S.D. Fla. L.R. 7.1(a)(3), the parties have conferred and are jointly seeking this request.
Case 9:18-cv-80176-BB Document 613 Entered on FLSD Docket 09/03/2020 Page 3 of 3



   Dated: September __, 2020                           Respectfully submitted,



                                                       s/ Velvel (Devin) Freedman
   RIVERO MESTRE LLP                                   Velvel (Devin) Freedman, Esq.
   2525 Ponce de Leon Boulevard, Suite 1000            ROCHE CYRULNIK FREEDMAN LLP
   Miami, Florida 33134                                200 S. Biscayne Blvd.
   Telephone: (305) 445-2500                           Suite 5500 Miami, Florida 33131
   Fax: (305) 445-2505                                 vel@rcfllp.com
   Email: amcgovern@riveromestre.com
   Email: zkass@riveromestre.com                       Kyle W. Roche, Esq.
   Email: receptionist@riveromestre.com                Joseph M. Delich
                                                       ROCHE CYRULNIK FREEDMAN LLP
   By: s/ Amanda McGovern                              99 Park Avenue, 19th Floor
   ANDRES RIVERO                                       New York, New York 10016
   Florida Bar No. 613819                              kyle@rcfllp.com
   AMANDA MCGOVERN                                     jdelich@rcfllp.com
   Florida Bar No. 964263
   ZAHARAH MARKOE                                      Andrew S. Brenner, Esq.
   Florida Bar No. 504734                              BOIES SCHILLER FLEXNER LLP
   SCHNEUR KASS                                        100 SE 2nd Street, Suite 2800
   Florida Bar No. 100554                              Miami, Florida 33131
                                                       abrenner@bsfllp.com
   Counsel for Dr. Craig S. Wright
                                                       Counsel for Plaintiffs Ira Kleiman as Personal
                                                       Representative of the Estate of David Kleiman and
                                                       W&K Info Defense Research, LLC.



                                      CERTIFICATE OF SERVICE


          I CERTIFY that on September 3, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that the foregoing document is being served this day on all counsel of
  record via transmission of Notices of Electronic Filing generated by CM/ECF.
                                                       /s/ Amanda McGovern
